DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment received on 04/06/2022. Claims 1-20 remain pending in this application.
The 35 USC 112(b) rejection of the claims has been withdrawn in light of the amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-20 are drawn to a system/apparatus, which is within the four statutory categories (i.e. machine).  
Step 2A, Prong 1:
	Claims 1 and 11 recite “…acquire data and convert the acquired data into a preliminary set communalization format”, and “…set, in the acquired data, a workflow status indicating a status of a process and a person in charge of checking data in accordance with a status of the data”. These limitations correspond to an abstract idea of certain methods of organizing human activity regarding converting data into a communization format and set a workflow status for checking the data with a  status of the data (e.g. this is a method of managing interactions between people, such as a user following rules and instructions). The mere nominal recitation of a generic processing circuitry and generic memory does not take the claims out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea.
	Claims 2-7 and 12-20 are ultimately dependent from Claims 1, 11 and include all the limitations of Claims 1 and 11. Therefore, claims 2-7 and 12-20 recite the same abstract idea. Claims 2-7 and 12-20 describe further limitations setting the received data based on the status of the data. These are all just further describing the abstract idea recited in claims 1 and 11, without adding significantly more.  
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, claims recite the additional elements of “a cloud server”, “a receiving apparatus”, “processing circuitry to acquire data and convert the data into a communalization format” and “processing circuitry to set, in the received data, statuses”, “processing circuitry to display, on a display…status data”, “a memory”, which are recited in the claims at a high-level of generality (i.e., as a generic processing circuitry performing a generic computer function of converting format of the data and setting up status information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
These limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
Claims also recite other additional limitations beyond abstract idea, these limitations – including functions such as acquiring data from/to a memory, displaying data (mere data gathering) – are insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processing circuitry to perform “converting the received data and setting workflow status of the data” steps amounts to no more than mere instructions to apply the exception using a generic computer component (the current specification recites generic computing devices or components in fig. 1 and also page 14 line 17 to page 15 line 17 and page 61 line 3 to page 62 line 11). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The dependent claims also recite additional elements that are considered to be generic computer devices and/or components and that are simply applying a generic computer to implement the abstract idea. The steps of receiving data, analyzing data, and transmitting data are considered well-understood routine and conventional activities known in the industry (See MPEP 2106.05(d)(II)).  
Therefore, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7, 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsburg et al. (US 20170116373 A1) hereinafter referred to as Ginsburg in view of Gropper et al. (US 20030177446 A1) hereinafter referred to as Gropper.

With respect to claim 1, Ginsburg discloses: an information management system comprising: 
a cloud server (Ginsburg; [0217]); and
a receiving apparatus (Ginsburg; [0217]), wherein the cloud server includes circuitry configured to
acquire data stored in an external memory; (Ginsburg [0294] discloses a “Command Center” system comprising many components wherein the data could be inbound from external components. The different components are illustrated in Ginsburg Fig. 57); and
convert the acquired data into a preliminarily set commonalization format; (Ginsburg [0322] discloses “Different systems use different vocabularies to encode data. The Vocabulary Translation tables 5723 are used to translate one system such as CPT to another like SNOMED-CT. This allows the data in the Command Center 5000 to be stored in a common format, so it is more easily processed”. The encoding disclosed by Ginsburg is mapped to the action of converting data into a common format. Also, see Ginsburg [0302] discloses standardized XML used for encoding) and a 
wherein the receiving apparatus includes a processing circuitry configured to receive the converted data converted into the commonalization format (Given that the exchanged data has a standardized format as mapped before, Ginsburg [0285] discloses providing recommendations for a specialist to a physician wherein the physician device would be mapped to the receiving apparatus. See Ginsburg Figs. 51 and 52).

Ginsburg does not explicitly disclose “a receiving apparatus…set, in the received data, a workflow status indicating a status of process and a person in charge of checking data in accordance with a status of the data”.
However, Gropper in an analogous art discloses: “a receiving apparatus…set, in the received data, a workflow status indicating a status of process and a person in charge of checking data in accordance with a status of the data” (the limitation is interpreted in view of the applicant specifications page 19 line 15 to page 21 line 20 and Fig. 4. The prior art Gropper in their Fig. 4 disclose similar data format and Gropper [0025] discloses branching between physician and specialist. Gropper paragraphs [0042-0049] give the complete picture wherein a physician, using a receiving apparatus, set in the received data which includes a “state indicator 94”, mapped to setting workflow status, wherein the data is in XML format. Then the data is used when transitioning from the physician, person in charge, to other departments wherein “another physician such as the primary care practitioner or another specialist may access the medical record”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg wherein a receiving apparatus sets, in the received data, a workflow status capable of branching along a transition of a person in charge of checking data in accordance with a status of the data as disclosed by Gropper to provide unified data across different platforms that does not get distorted or altered when distributed, see Gropper [0004-0007].

With respect to claim 6, Ginsburg in view of Gropper disclose: The information management system according to claim 1, wherein the processing circuitry is further configured to display, on a display, a matter to be addressed on a priority basis, based on the workflow status. (Ginsburg [0265] discloses displaying notes as illustrated in Fig. 39 wherein “the note's priority 3074 may be set to Low, Normal, or High/Urgent. The retention period 3076 of the note may be set to once It's viewed 3084 or after a given date 3086.” Wherein the notes have a priority and the priority is indicated by a workflow status which is low, normal, or high/urgent).

With respect to claim 7, Ginsburg in view of Gropper disclose: The information management system according to claim 6, wherein the processing circuitry is further configured to display, on the display, a screen corresponding to the matter to be addressed on a priority basis in accordance with a selection of the matter to be addressed. (Ginsburg [0265] discloses displaying notes as illustrated in Fig. 39 wherein as illustrated in the figure the user can select the matter on the screen wherein the consequent figures 40 illustrates “images” is given a priority and 41A illustrate displaying a corresponding screen to “Images” based on the selected “Images” matter).

With respect to claim 11, Ginsburg discloses: A receiving apparatus, comprising: 
processing circuitry configured to
acquire data stored in a memory whose security is assured (Ginsburg [0293] discloses “For security purposes, access to the cloud platform containing the Command Center is governed by a firewall and Virtual Private Networks (VPNs) 5010. Additionally, end to end encryption is an inherent part of the Command Center architecture 5000 as the Command Center architecture 5000 is optimized to meet the highest privacy and security expectations. Each component allows for both the application of current high strength encryption (ex. AES 256) as well as continuous implementation of evolving data protection and security best practices. The Command Center architecture 5000 configuration supports proven high-availability and disaster recovery practices, including fully encrypted off-site backup and redundant, geographically dispersed operations. Load balancers 5011 distribute the client requests to the most available web server in the web server farm 5012 to optimize response time. The web servers in the web server farm 5012 pass requests through the load balancer 5011 to the application server farm 5013 to continue processing the client requests.”)

Ginsburg does not explicitly disclose: “set, in the acquired data, a workflow status indicating a status of a process and a person in charge of checking data in accordance with a status of the data”.
However, Gropper in an analogous art discloses: “set, in the acquired data, a workflow status indicating a status of a process and a person in charge of checking data in accordance with a status of the data” (the limitation is interpreted in view of the applicant specifications page 19 line 15 to page 21 line 20 and Fig. 4. The prior art Gropper in their Fig. 4 disclose similar data format and Gropper [0025] discloses branching between physician and specialist. Gropper paragraphs [0042-0049] give the complete picture wherein a physician, using a receiving apparatus, set in the received data which includes a “state indicator 94”, mapped to setting workflow status, wherein the data is in XML format. Then the data is used when transitioning from the physician, person in charge, to other departments wherein “another physician such as the primary care practitioner or another specialist may access the medical record”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg with setting, in the acquired data, a workflow status capable of branching along transitions of a person in charge of checking data in accordance with a status of the data as disclosed by Gropper to provide unified data across different platforms that does not get distorted or altered when distributed, see Gropper [0004-0007].

With respect to claim 16, Ginsburg in view of Gropper disclose: The receiving apparatus according to claim 11, wherein the processing circuitry is further configured to display, on a display, a matter to be addressed on a priority basis, based on the workflow status. (Ginsburg [0265] discloses displaying notes as illustrated in Fig. 39 wherein “the note's priority 3074 may be set to Low, Normal, or High/Urgent. The retention period 3076 of the note may be set to once It's viewed 3084 or after a given date 3086.” Wherein the notes have a priority and the priority is indicated by a workflow status which is low, normal, or high/urgent).

With respect to claim 17, Ginsburg in view of Gropper disclose: The receiving apparatus according to claim 16, wherein the processing circuitry is further configured to display, on the display, a screen corresponding to the matter to be addressed on a priority basis in accordance with a selection of the matter to be addressed. (Ginsburg [0265] discloses displaying notes as illustrated in Fig. 39 wherein as illustrated in the figure the user can select the matter on the screen wherein the consequent figures 40 illustrates “images” is given a priority and 41A illustrate displaying a corresponding screen to “Images” based on the selected “Images” matter).


Claims 2-4, 10, 12-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginsburg in view of Gropper as applied to claims 1, 6-7, 11 and 16-17 above, and further in view of Hahn et al. (US 20120185292 A1) hereinafter referred to as Hahn.

With respect to claim 2, Ginsburg in view of Gropper disclose: The information management system according to claim 1, 
They do not explicitly disclose: “wherein the processing circuitry is further configured to set, in the received data, an abnormality checking status indicating an abnormality checking route”.
However, Hahn in an analogous art discloses: “wherein the processing circuitry is further configured to set, in the received data, an abnormality checking status indicating an abnormality checking route” (Hahn [0061] discloses using a standard format for the transfer of data when reciting “Digital Imaging and Communications in Medicine (DICOM) standard, where DICOM is a protocol based standard that facilitates the transfer of digital images and associated information between devices.” Moreover, Hahn [0098-0099], including the table illustrated, disclose radiologist apparatus, records in the received data that there is a negative test result wherein “After interpretation by a radiologist, when an exam has negative results (i.e., ACR 1 or 2) (2405 or 2410) a negative exam workflow is followed after sign-off by the radiologist, including generating and sending an exam results letter 2420 and report 2415 to the patient and referring physician respectively.” Wherein setting the abnormality status by the radiologist, the set workflow is mapped to indicating an abnormality checking route is performed subsequently).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg and Gropper wherein the receiving apparatus sets, in the received data, an abnormality checking status indicating an abnormality checking route as disclosed by Hahn to allow proper course of action to be taken next by the patient’s primary physician when abnormal results are detected, see Hahn [0098-0099].

With respect to claim 3, Ginsburg in view of Gropper disclose: The information management system according to claim 1, 
They do not explicitly disclose: “wherein the processing circuitry is further configured to set, in the received data, a contact checking status indicating a checking route of whether or not contacting a patient is required”.
However, Hahn in an analogous art discloses: wherein the receiving apparatus sets, in the received data, a contact checking status indicating a checking route of whether or not contacting a patient is required. (Hahn [0081] discloses “When the screening exam uncovers an abnormality (e.g., ACR 0), the exam is recorded as a callback result” see Fig. 17 Exam status indicating “callback” for the patient “Smith, Amy”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg and Gropper wherein the receiving apparatus sets, in the received data, a contact checking status indicating a checking route of whether or not contacting a patient is required as disclosed by Hahn to allow proper course of action to be taken by informing the patient when abnormal results are detected, see Hahn [0098-0099].
With respect to claim 4, Ginsburg in view of Gropper disclose: The information management system according to claim 1, 
They do not explicitly disclose: wherein processing circuitry is further configured to set, in the received data, description management information for managing the presence or absence of a description in a medical record.
However, Hahn in an analogous art discloses: wherein the processing circuitry is further configured to set, in the received data, description management information for managing the presence or absence of a description in a medical record. (interpreted in view of page 24 of applicant’s specifications; the prior art Hahn discloses in [0089] “After all relevant patient information is available for the radiologist, but the radiologist has not yet reviewed the information or made a recommendation, the exam status is set to "pending interpretation" 1250. Upon reaching a final conclusion for a study or exam, the radiologist sets the status to "complete."” Wherein the “complete” is synonymous to “conducted” status in the applicant’s description in their specifications page 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg and Gropper wherein the receiving apparatus sets, in the received data, description management information for managing the presence or absence of a description in a medical record as disclosed by Hahn to know the status of the patient monitoring and treatment stage, see Hahn [0089 and 0093].

With respect to claim 10, Ginsburg in view of Gropper in view of Hahn disclose: The information management system according to claim 4, wherein the processing circuitry is further configured to set, on a display, a status of a description in the medical record on a patient-by-patient basis, based on the description management information. (Hahn [0117-0118] and Fig. 29 illustrates displaying status of a description of “callback” for a certain patient as compared to figs 11-12 of applicant’s drawings.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg and Gropper wherein the receiving apparatus displays, on a display, a status of a description in the medical record on a patient-by-patient basis, based on the description management information as disclosed by Hahn in order to enable a person in charge like a physician or specialist to see an entire overview of a certain patient’s profile as shown in Hahn Fig. 29.

With respect to claim 12, Ginsburg in view of Gropper disclose: The receiving apparatus according to claim 11, 
They do not explicitly disclose: wherein the processing circuitry is further configured to set, in the acquired data, an abnormality checking status indicating an abnormality checking route.
However, Hahn in an analogous art discloses: wherein the processing circuitry is further configured to set, in the acquired data, an abnormality checking status indicating an abnormality checking route. (Hahn [0061] discloses using a standard format for the transfer of data when reciting “Digital Imaging and Communications in Medicine (DICOM) standard, where DICOM is a protocol based standard that facilitates the transfer of digital images and associated information between devices.” Moreover, Hahn [0098-0099], including the table illustrated, disclose radiologist apparatus, records in the received data that there is a negative test result wherein “After interpretation by a radiologist, when an exam has negative results (i.e., ACR 1 or 2) (2405 or 2410) a negative exam workflow is followed after sign-off by the radiologist, including generating and sending an exam results letter 2420 and report 2415 to the patient and referring physician respectively.” Wherein setting the abnormality status by the radiologist, the set workflow is mapped to indicating an abnormality checking route is performed subsequently).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg and Gropper wherein the processing circuitry sets, in the acquired data, an abnormality checking status indicating an abnormality checking route as disclosed by Hahn to allow proper course of action to be taken next by the patient’s primary physician when abnormal results are detected, see Hahn [0098-0099].

With respect to claim 13, Ginsburg in view of Gropper disclose: The receiving apparatus according to claim 11, 
They do not explicitly disclose: wherein the processing circuitry is further configured to set, in the acquired data, a contact checking status indicating a checking route of whether or not contacting a patient is required.
However, Hahn in an analogous art discloses: wherein the processing circuitry sets, in the acquired data, a contact checking status indicating a checking route of whether or not contacting a patient is required. (Hahn [0081] discloses “When the screening exam uncovers an abnormality (e.g., ACR 0), the exam is recorded as a callback result” see Fig. 17 Exam status indicating “callback” for the patient “Smith, Amy”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg and Gropper wherein the processing circuitry sets, in the acquired data, a contact checking status indicating a checking route of whether or not contacting a patient is required as disclosed by Hahn to allow proper course of action to be taken by informing the patient when abnormal results are detected, see Hahn [0098-0099].

With respect to claim 14, Ginsburg in view of Gropper disclose: The receiving apparatus according to claim 11, 
They do not explicitly disclose: wherein the processing circuitry is further configured to set, in the acquired data, description management information for managing a presence or absence of a description in a medical record.
However, Hahn in an analogous art discloses: wherein the processing circuitry is further configured to set, in the acquired data, description management information for managing a presence or absence of a description in a medical record. (interpreted in view of page 24 of applicant’s specifications; the prior art Hahn discloses in [0089] “After all relevant patient information is available for the radiologist, but the radiologist has not yet reviewed the information or made a recommendation, the exam status is set to "pending interpretation" 1250. Upon reaching a final conclusion for a study or exam, the radiologist sets the status to "complete."” Wherein the “complete” is synonymous to “conducted” status in the applicant’s description in their specifications page 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg and Gropper wherein the processing circuitry sets, in the acquired data, description management information for managing the presence or absence of a description in a medical record as disclosed by Hahn to know the status of the patient monitoring and treatment stage, see Hahn [0089 and 0093].

With respect to claim 20, Ginsburg in view of Gropper in view of Hahn disclose: The receiving apparatus according to claim 14, wherein the processing circuitry is further configured to display, on a display, a state of a description in the medical record on a patient- by-patient basis, based on the description management information. (Hahn [0117-0118] and Fig. 29 illustrates displaying status of a description of “callback” for a certain patient as compared to figs 11-12 of applicant’s drawings.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg and Gropper wherein the receiving apparatus displays, on a display, a status of a description in the medical record on a patient-by-patient basis, based on the description management information as disclosed by Hahn in order to enable a person in charge like a physician or specialist to see an entire overview of a certain patient’s profile as shown in Hahn Fig. 29.

Claims 5, 8-9, 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginsburg in view of Gropper as applied to claims 1, 6-7, 11 and 16-17 above, and further in view of Ambrose et al. (US 20070208605 A1) hereinafter referred to as Ambrose.

With respect to claim 5, Ginsburg in view of Gropper disclose: The information management system according to claim 1, 
They do not explicitly disclose: wherein the processing circuitry is further configured to set, in the received data, save management information for managing whether or not data associated with the received data is saved.
However, Ambrose in an analogous art of managing customer relationships in a business wherein data is using XML script (see Ambrose Abstract and paragraph [0081]) discloses: wherein the processing circuitry is further configured to set, in the received data, save management information for managing whether or not data associated with the received data is saved. (Ambrose [0069-0070] discloses an “administrator”, receiving apparatus sets “"Unsaved Changes" flag of the business service is set to True and the "Save" & "Revert" buttons are enabled whenever that business service record is selected. In one embodiment, when the user explicitly clicks on the "Save" button in the business service list applet, a syntax check is performed on all the scripts associated with that business service” which is used to determine whether data is saved or not).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg and Gropper wherein the receiving apparatus sets, in the received data, save management information for managing whether or not data associated with the received data is saved as disclosed by Ambrose to give a user the flexibility to know if data is saved or not and decide whether it needs to be saved or not, see Ambrose [0069-0073].

With respect to claim 8, Ginsburg in view of Gropper and Ambrose disclose: The information management system according to claim 5, wherein the circuitry is further configured to: prepare text data based on the converted data converted into the commonalization format, and the receiving apparatus is housed in an intra-hospital system, and the processing circuitry is further configured to output the text data to a device of the intra-hospital system, (Ginsburg [0245] discloses physician could be working in hospital. Ginsburg [0204] discloses “Those skilled in the art will appreciate that a summary table of the type illustrated in FIG. 12E enables the physician to put into one dashboard 2000 everything the physician has done in a particular time” which could be managed by different physician from the command center wherein the data resides thus it is interpreted as output to a second physician device)
the save management information so as to add information indicating that data associated with the received data is saved to the intra-hospital system. (Ambrose [0069-0070] discloses an “administrator”, receiving apparatus sets “"Unsaved Changes" flag of the business service is set to True and the "Save" & "Revert" buttons are enabled whenever that business service record is selected. In one embodiment, when the user explicitly clicks on the "Save" button in the business service list applet, a syntax check is performed on all the scripts associated with that business service” which is used to determine whether data is saved or not).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg and Gropper wherein the receiving apparatus inputs in the save management information that the data associated with the received data is saved as disclosed by Ambrose to give a user the flexibility to know if data is saved or not and decide whether it needs to be saved or not, see Ambrose [0069-0073].

With respect to claim 9, Ginsburg in view of Gropper and Ambrose disclose: The information management system according to claim 5, wherein the circuitry is further configured to acquire detailed information from the external memory, (Ginsburg [0292 and 0294] with Fig. 57 disclose the command center obtaining the data from external sources) and when the receiving apparatus is housed in an intra- hospital system and outputs the detailed information acquired by the acquisition apparatus to a device of the intra-hospital system, (Ginsburg [0245] discloses physician could be working in hospital. Ginsburg [0204] discloses “Those skilled in the art will appreciate that a summary table of the type illustrated in FIG. 12E enables the physician to put into one dashboard 2000 everything the physician has done in a particular time” which could be managed by different physician from the command center wherein the data resides thus it is interpreted as output to a second physician device) and
the receiving apparatus is housed in an intra-hospital system, and the processing circuitry is further configured to output the detailed information to a device of the intra-hospital system, and update the save management information so as to add information indicating that data associated with the received data is saved to the intra-hospital system. (Ambrose [0069-0070] discloses an “administrator”, receiving apparatus sets “"Unsaved Changes" flag of the business service is set to True and the "Save" & "Revert" buttons are enabled whenever that business service record is selected. In one embodiment, when the user explicitly clicks on the "Save" button in the business service list applet, a syntax check is performed on all the scripts associated with that business service” which is used to determine whether data is saved or not).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg and Gropper wherein the receiving apparatus inputs in the save management information that the data associated with the received data is saved as disclosed by Ambrose to give a user the flexibility to know if data is saved or not and decide whether it needs to be saved or not, see Ambrose [0069-0073].

With respect to claim 15, Ginsburg in view of Gropper disclose: The receiving apparatus according to claim 11, 
They do not explicitly disclose: wherein the processing circuitry is further configured to set, in the acquired data, save management information for managing whether or not data associated with the acquired data is saved.
However, Ambrose in an analogous art of managing customer relationships in a business wherein data is using XML script (see Ambrose Abstract and paragraph [0081]) discloses: wherein the processing circuitry is further configured to set, in the acquired data, save management information for managing whether or not data associated with the acquired data is saved. (Ambrose [0069-0070] discloses an “administrator”, receiving apparatus sets “"Unsaved Changes" flag of the business service is set to True and the "Save" & "Revert" buttons are enabled whenever that business service record is selected. In one embodiment, when the user explicitly clicks on the "Save" button in the business service list applet, a syntax check is performed on all the scripts associated with that business service” which is used to determine whether data is saved or not).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg and Gropper wherein the processing circuitry sets, in the acquired data, save management information for managing whether or not data associated with the acquired data is saved as disclosed by Ambrose to give a user the flexibility to know if data is saved or not and decide whether it needs to be saved or not, see Ambrose [0069-0073].

With respect to claim 18, Ginsburg in view of Gropper and Ambrose disclose: The receiving apparatus according to claim 15, wherein the processing circuitry is further configured to acquire text data prepared based on the acquired data and stored in the memory, the receiving apparatus is housed in an intra-hospital system, and the processing circuitry is further configured to output the text data to a device of the intra-hospital system, (Ginsburg [0245] discloses physician could be working in hospital. Ginsburg [0204] discloses “Those skilled in the art will appreciate that a summary table of the type illustrated in FIG. 12E enables the physician to put into one dashboard 2000 everything the physician has done in a particular time” which could be managed by different physician from the command center wherein the data resides thus it is interpreted as output to a second physician device)
and update the save management information so as to add information indicating that data associated with the received data is saved to the intra-hospital system. (Ambrose [0069-0070] discloses an “administrator”, receiving apparatus sets “"Unsaved Changes" flag of the business service is set to True and the "Save" & "Revert" buttons are enabled whenever that business service record is selected. In one embodiment, when the user explicitly clicks on the "Save" button in the business service list applet, a syntax check is performed on all the scripts associated with that business service” which is used to determine whether data is saved or not).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg and Gropper wherein the receiving apparatus inputs in the save management information that the data associated with the received data is saved as disclosed by Ambrose to give a user the flexibility to know if data is saved or not and decide whether it needs to be saved or not, see Ambrose [0069-0073].

With respect to claim 19, Ginsburg in view of Gropper and Ambrose disclose: The receiving apparatus according to claim 15, wherein the processing circuitry is further configured to acquire detailed information stored in the memory, the receiving apparatus is housed in an intra-hospital system, and the processing circuitry is further configured to output the detailed information to a device of the intra-hospital system, (Ginsburg [0245] discloses physician could be working in hospital. Ginsburg [0204] discloses “Those skilled in the art will appreciate that a summary table of the type illustrated in FIG. 12E enables the physician to put into one dashboard 2000 everything the physician has done in a particular time” which could be managed by different physician from the command center wherein the data resides thus it is interpreted as output to a second physician device) and 
update the save management information so as to add information indicating that data associated with the received data is saved to the intra-hospital system. (Ambrose [0069-0070] discloses an “administrator”, receiving apparatus sets “"Unsaved Changes" flag of the business service is set to True and the "Save" & "Revert" buttons are enabled whenever that business service record is selected. In one embodiment, when the user explicitly clicks on the "Save" button in the business service list applet, a syntax check is performed on all the scripts associated with that business service” which is used to determine whether data is saved or not).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg and Gropper wherein the receiving apparatus inputs in the save management information that the data associated with the received data is saved as disclosed by Ambrose to give a user the flexibility to know if data is saved or not and decide whether it needs to be saved or not, see Ambrose [0069-0073].

Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
Arguments about 35 USC 103 rejection:
Applicant argues that the prior art references fail to teach to include in the workflow status that the information of the person who is in charge. In response, Examiner submits that Gropper [0025] discloses branching between physician and specialist. Gropper paragraphs [0042-0049] give the complete picture wherein a physician, using a receiving apparatus, set in the received data which includes a “state indicator 94”, mapped to setting workflow status, wherein the data is in XML format. Then the data is used when transitioning from the physician, person in charge, to other departments wherein “another physician such as the primary care practitioner or another specialist may access the medical record”. The feature of “the information of the person who is in charge” refers to a non-functional descriptive material and is not functionally involved in the steps recited nor do they alter the recited structural elements. The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.
Arguments about 35 USC 101 rejection:
Applicant argues that limitations of claim 1 integrate the abstract idea into a practical application, because claim 1 is directed to solving a problem of efficiently managing downloaded data, by converting data into a preliminary set communalization format and setting the workflow status in the converted data, with this unique format and data structure, remote monitoring of patient’s data is made more efficient and less time-consuming. 
Applicant continues that the current claims eligible like Enfish and Finjan claims. Enfish provides a specific improvement in self-referential table for a computer database and Finjan provides a method for linking a first downloadable security profile to a downloadable file before a web server makes a download available to the web clients. 
In response to Applicant’s argument, Examiner submits that the claims of Enfish recite “self-referential tables” that improve the way a computer stores and retrieves data in memory. Finjan claims recite more than a mere result. Instead, they recite specific steps—generating a security profile that identifies suspicious code and linking it to a downloadable—that accomplish the desired result. Moreover, there is no contention that the only thing disclosed is the result and not an inventive arrangement for accomplishing the result, the idea is non-abstract. For the current application, neither the claims nor the specification indicates any improvement to the computer itself or to another technology. The current claims recite converting the acquired data into a standardized format and specification recites that it is extremely time-consuming to access a dedicated web site of a device maker to select an intended patient and refer to necessary resulting data or to download PDF data as a remote monitoring result of the patient when necessary. In order to make this process less time consuming, the system converts the received patients’ data coming from different medical devices (i.e. implantable cardiac device) into a preliminary set standard, such as Health Seven (HL7). 
The features of converting received patient data into a standardized format (such as HL7) is a well-understood, routine and conventional activity known in the healthcare industry. Also, the steps of receiving data, analyzing data, and transmitting data are considered well-understood routine and conventional (See MPEP 2106.05(d)(II)).
Therefore, Applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626